PER CURIAM.
The principal question in this case was whether this car was such a reasonably safe car for the plaintiff to work upon as the employer is required to furnish for the use of its employe. This question, as this case was tried, was one of fact, under the evidence, which the jury were called upon to decide, andi, as the evidence was conflicting, it became their duty to settle that controversy, and, there being sufficient evidence in support of the plaintiff’s theory to uphold the verdict, this court should not interfere with their determination, unless there is something in the amount of the verdict calculated to show that the jury were influenced by prejudice or passion. It is urged on the part of the defendant that the verdict was excessive, and the. defendant moved to set it aside on that ground on the trial. We do not think the refusal of the learned trial judge to set aside the verdict as excess-r\ e was erroneous. The plaintiff was a man in good health, about 56 years old, and was earning at the time of the accident about $2 per day. The evidence discloses that the injury is of a permanent character, and that the plaintiff, by reason of it, is rendered practically unable to perform manual labor. Upon the evidence, assuming that the jury were right in finding that the injury was the result of defendant’s negligence,' .we cannot see that the verdict of '$1,000 was excessive. There were some exceptions taken by the defendant to the ruling of the judge in the reception and rejection of evidence taken upon the trial, and to the judge’s charge to th» *403jury. We have examined these exceptions, and see no error committed by the learned judge for which this judgment should be reversed. Judgment affirmed, with costs.